DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This office action is responsive to Applicant’s Arguments/Remarks Made in an Amendment received on March 15, 2021.
In view of applicant Argument/Remarks and amendments filed on March 15, 2021 with respect to 35 U.S.C. 112(f) claim interpretation have been fully considered and the claim interpretation with respect to 35 U.S.C. 112(f) is withdrawn.
Examiner's Statement of Reason for Allowance
Claims 3 and 4 are allowed.
The following is an examiner’s statement of reasons for allowance: the present invention is directed to an Electronic Apparatus and Image Forming Apparatus Causing Display to Display Up-To-Date Operation Procedure.
Claims 3 and 4 are allowable over the prior art because the Examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of the said prior art that teaches “[3] […] a determiner that determines whether the operation procedure data that the support information stored in the support information storage indicates is up to date; and
an editor that, when the operation procedure data is determined as not up to date by the determiner, edits the operation procedure data stored in the support information storage to up to date.
the electronic apparatus further comprising a storage device including the support information storage, wherein
the storage device stores firmware including switching information for screen transition, and
the determiner determines whether content indicated by the switching information for screen transition included in up-to-date firmware of the electronic apparatus stored in the storage device coincides with the operation procedure data that the support information stored in the support information storage indicates, and the determiner determines that, upon determining coincidence, the operation procedure data that the support information stored in the support information storage indicates is up to date and that, upon determining incoincidence, the operation procedure data that the support information stored in the support information storage indicates is not up to date.” along with all other limitations as required by independent claim 3.
“[4] […] a determiner that determines whether the operation procedure data that the support information stored in the support information storage indicates is up to date; and
an editor that, when the operation procedure data is determined as not up to date by the determiner, edits the operation procedure data stored in the support information storage to up to date, wherein
through the processor executing the control program, the control device further acts as an instruction receiver that receives the user instruction inputted to the operation device,
the support information manager adds a title name and a support-information provider name to the support information, and causes the support information storage to store the support information,
when the instruction receiver receives the user instruction requesting display of the support information, the support information manager reads out the title name and a support-information provider name stored in association with each piece of the support information stored in the support information storage, causes the display to display a list showing each piece of the support information, and reads out and obtains, when the instruction receiver receives from the user a user instruction to select one piece of support information from the list, the support information that the user instruction indicates from the support information storage,
when the support information manager reads out and obtains, from the support information storage, the support information that the user instruction indicates, the determiner determines whether the operation procedure data indicated by the obtained support information is up to date, and
when the operation procedure data is determined as not up to date by the determiner, the editor edits the operation procedure data stored in the support information storage to up to date.” along with all other limitations as required by independent claim 4.
Specifically, the closest prior art, Miyamoto (2016/0054866) and Ohta et al. (2004/0162890), fails to either anticipate or render obvious the above underlined limitations. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wu et al. (2014/0101261) teaches a method, system, and computer-program product for communicating within a messaging architecture using a structured data object are disclosed. The method includes identifying a structured data object configured to represent structured data, receiving the structured data at a messaging system, generating a message that includes the structured data, and sending the message. The structured data object is configured to be accessed by an application and the messaging system, and includes a request element and a response element. The sending includes transferring the message via the messaging system.
Barnes et al. (8,401,155) teaches systems and methods for secure recording in a customer center environment are provided. The system receives data related to a communication at a media distribution device. A key is provided by a key server to the media distribution device to encrypt the received data. In addition, an identifier may be associated with the received data. The key and the identifier are stored in a database associated with the key server. The encrypted data is recorded the recorder, where it is accessible to authorized users within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENOK A SHIFERAW whose telephone number is (571)272-4637.  The examiner can normally be reached on Monday-Friday, 8:30AM - 5:00PM, (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 5712723021.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


HENOK A. SHIFERAW
Primary Patent Examiner
Art Unit 2672



/Henok Shiferaw/Primary Examiner, Art Unit 2672